Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 1 of 27 Page ID
                                  #:6282




                   EXHIBIT 2
       Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 2 of 27 Page ID
                                         #:6283



To:                                  Hou, Alicia (Lax)
Subject:                             RE: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1
                                     Correspondence


From: Hou, Alicia (Lax) <alicia.hou@akerman.com>
Sent: Friday, July 31, 2020 4:43 PM
To: Lydia Wright <lwright@burnscharest.com>; Turner, Jonathan (Assoc-Lax) <jonathan.turner@akerman.com>
Cc: Novoa - External <Novoa-External@burnscharest.com>; Scheffey, Adrienne (Assoc-Den)
<adrienne.scheffey@akerman.com>; Van Pelt, David (Ptnr-Lax) <david.vanpelt@akerman.com>; Cizmorris, Melissa
(Assoc-Den) <melissa.cizmorris@akerman.com>
Subject: RE: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1 Correspondence

Hi Lydia,

As discussed on our call, a number of these issues you wish to raise before Judge Kewalrama ni can simply be resolved by
us providing dates and other points of clarification. We do not think that the parties are at an impasse and the issues
are not ripe for Judge Kewalramani’s review. In fact, certain of the issues, including your issue with our disclosures were
not raised at all in either your July 23rd letter or July 27 e-mail.

We will provide you the dates and information you wanted by next Tuesday close of business. To the extent you feel
issues are still unresolved by then, we can e-mail Judge Kewalramani then.

Thank you,

Alicia Hou
Special Counsel
Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
D: 213 533 5907 | T: 213 688 9500 | F: 213 627 6342
alicia.hou@akerman.com

From: Lydia Wright <lwright@burnscharest.com>
Sent: Friday, July 31, 2020 1:44 PM
To: Turner, Jonathan (Assoc-Lax) <jonathan.turner@akerman.com>
Cc: Hou, Alicia (Lax) <alicia.hou@akerman.com>; Novoa - External <Novoa-External@burnscharest.com>
Subject: Re: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1 Correspondence

Alicia and Jonathan,

Thanks for speaking with us today, and for agreeing to Plaintiffs’ search terms (with the exception of “covid”
and “coronavirus”) as memorialized in Ted’s June 26 letter. Please provide a date certain when GEO will
conduct those searches and make the corresponding document productions, so we can inform Magistrate
Kewalramani of the same.

Please provide your one-sentence position statement with respect to each issue below. We will send this
email to Magistrate Kewalramani at 5pm PST today.



                                                                 1
       Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 3 of 27 Page ID
                                                    #:6284
Finally, I’m attaching an email from last November just to close the loop on the initial disclosure issue, since
you’re both new to the file.


Dear Judge Kewalramani:

Under Section 3 of Your Honor’s procedures, and after conferring with GEO’s counsel (copied here), the parties write to
request a telephonic conference to address the following discovery disputes:

   1. Production of spreadsheets containing Voluntary Work Program data. GEO is in possession of at least two excel
      spreadsheets which document Voluntary Work Program participation at the Adelanto Facility. GEO has not
      produced those spreadsheets. Plaintiffs’ position is that the spreadsheets are responsive to several Requests for
      Production which have already been subject to motions to compel before this Court, including RFP No. 10, and
      that GEO’s failure to produce them amounts to spoliation of evidence. GEO’s position is _______.



   2. Production of emails dated after November 14, 2018. GEO not produced emails sent or received after November
      14, 2018. GEO produced that email to Plaintiffs on July 29, 2019. Plaintiffs’ position is that GEO has failed to comply
      with its ongoing obligation to produce responsive discovery, and that Plaintiffs are unduly prejudiced as a result.
      GEO’s position is _______.



   3. GEO’s initial disclosures. GEO’s Rule 26 Initial Disclosures identify the following general categories of individuals
      who may have discoverable information: “Other representatives of GEO;” “Representatives of DHS/ICE;” and
      “Representatives of the City of Adelanto.” GEO has not identified those individuals by name. Plaintiffs’ position is
      that GEO is required to disclose “the name and, if known, the address and telephone number of each individual
      likely to have discoverable information,” FRCP 26(a)(1)(A)(i), and that GEO’s failure to do so is unduly prejudicial
      to Plaintiffs. GEO’s position is _______



   4. GEO 30(b)(6). GEO designated two witnesses pursuant to Rule 30(b)(6) to testify regarding Topics 3, 16k, and 22
      of Plaintiffs’ Rule 30(b)(6) deposition notice. GEO did not adequately prepare the witnesses on those topics and
      agreed to produce a different designee for those topics during the continuation of the 30(b)(6) deposition, which
      will take place on August 11 and August 13, 2020. GEO has not identified the designee for those topics. Plaintiffs
      seek an order compelling GEO to identify the designee for each topic by August 7. GEO’s position is _______.


The Parties respectfully request that a pre-motion telephonic conference take place on any of the following dates:
(1) Wednesday, August 5 from 11 am PST – 1 pm PST; (2) Thursday, August 6 from 9:30 am PST – 1 pm PST; or (3) Friday,
August 7 from 9:30 am PST – 1 pm PST.

Thank you for your consideration.




                                                             2
    Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 4 of 27 Page ID
                                      #:6285
Lydia A. Wright
Burns Charest LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax


From: "jonathan.turner@akerman.com" <jonathan.turner@akerman.com>
Date: Wednesday, July 29, 2020 at 5:27 PM
To: Lydia Wright <lwright@burnscharest.com>
Cc: Alicia Hou <alicia.hou@akerman.com>, Adrienne Scheffey <Adrienne.scheffey@akerman.com>, David Van
Pelt <david.vanpelt@akerman.com>, "melissa.cizmorris@akerman.com" <melissa.cizmorris@akerman.com>,
Novoa - External <Novoa-External@burnscharest.com>
Subject: RE: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1 Correspondence

Great, thank you. I will circulate dial in instructions this afternoon.

- Jonathan

Jonathan M. Turner
Associate
Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
D: 213 533 5915 | F: 213 627 6342
jonathan.turner@akerman.com


From: Lydia Wright <lwright@burnscharest.com>
Sent: Wednesday, July 29, 2020 2:25 PM
To: Turner, Jonathan (Assoc-Lax) <jonathan.turner@akerman.com>
Cc: Hou, Alicia (Lax) <alicia.hou@akerman.com>; Scheffey, Adrienne (Assoc-Den)
<adrienne.scheffey@akerman.com>; Van Pelt, David (Ptnr-Lax) <david.vanpelt@akerman.com>; Cizmorris,
Melissa (Assoc-Den) <melissa.cizmorris@akerman.com>; Novoa - External <Novoa-
External@burnscharest.com>
Subject: Re: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1 Correspondence

Jonathan,

1pm CST on Friday is fine.

Thanks,
Lydia

Lydia A. Wright
Burns Charest LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax

                                                                 3
       Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 5 of 27 Page ID
                                         #:6286


From: "jonathan.turner@akerman.com" <jonathan.turner@akerman.com>
Date: Wednesday, July 29, 2020 at 4:03 PM
To: Lydia Wright <lwright@burnscharest.com>
Cc: Alicia Hou <alicia.hou@akerman.com>, Adrienne Scheffey <Adrienne.scheffey@akerman.com>, David Van
Pelt <david.vanpelt@akerman.com>, "melissa.cizmorris@akerman.com" <melissa.cizmorris@akerman.com>,
Novoa - External <Novoa-External@burnscharest.com>
Subject: RE: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1 Correspondence

Hi Lydia,

Would 1 p.m. (CST) on Friday work? And yes, lets also plan to discuss the issues raised in your email to Alicia as
well.

Thanks,
Jonathan

Jonathan M. Turner
Associate
Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
D: 213 533 5915 | F: 213 627 6342
jonathan.turner@akerman.com


From: Lydia Wright <lwright@burnscharest.com>
Sent: Tuesday, July 28, 2020 1:24 PM
To: Turner, Jonathan (Assoc-Lax) <jonathan.turner@akerman.com>
Cc: Hou, Alicia (Lax) <alicia.hou@akerman.com>; Scheffey, Adrienne (Assoc-Den)
<adrienne.scheffey@akerman.com>; Van Pelt, David (Ptnr-Lax) <david.vanpelt@akerman.com>; Cizmorris,
Melissa (Assoc-Den) <melissa.cizmorris@akerman.com>; Novoa - External <Novoa-
External@burnscharest.com>
Subject: Re: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1 Correspondence

Jonathan,

Thanks for your email. How about noon CST on Friday?

We are also waiting for GEO’s response to the issues raised in my email to Alicia yesterday. Namely, (1)
whether GEO intends to call Mr. Hillers at trial, (2) the name of the individual who has taken over Mr. Hiller’s
duties, and (3) the 30(b)(6) designees for topics 3, 16k, and 22. Considering the difficulty we’ve had scheduling
conferences in a timely manner, let’s plan to discuss those issues on Friday’s call as well.

Any input from GEO on any of these issues in advance of the conference would be welcome.

Thanks,

Lydia A. Wright
Burns Charest LLP
                                                                 4
    Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 6 of 27 Page ID
                                      #:6287
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax


From: "jonathan.turner@akerman.com" <jonathan.turner@akerman.com>
Date: Tuesday, July 28, 2020 at 2:46 PM
To: Lydia Wright <lwright@burnscharest.com>
Cc: Alicia Hou <alicia.hou@akerman.com>, Adrienne Scheffey <Adrienne.scheffey@akerman.com>, David Van
Pelt <david.vanpelt@akerman.com>, "melissa.cizmorris@akerman.com" <melissa.cizmorris@akerman.com>,
Novoa - External <Novoa-External@burnscharest.com>
Subject: RE: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1 Correspondence

Hi Lydia,

Apologies for my delayed response – would you be available to discuss the issues raised in your letter this
Friday, July 31? If so, let me know what time and I can arrange to circulate dial in instructions.

Sincerely,
Jonathan Turner


Jonathan M. Turner
Associate
Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
D: 213 533 5915 | F: 213 627 6342
jonathan.turner@akerman.com


From: Lydia Wright <lwright@burnscharest.com>
Sent: Monday, July 27, 2020 8:46 AM
To: Turner, Jonathan (Assoc-Lax) <jonathan.turner@akerman.com>
Cc: Hou, Alicia (Lax) <alicia.hou@akerman.com>; Scheffey, Adrienne (Assoc-Den)
<adrienne.scheffey@akerman.com>; Van Pelt, David (Ptnr-Lax) <david.vanpelt@akerman.com>; Cizmorris,
Melissa (Assoc-Den) <melissa.cizmorris@akerman.com>; Novoa - External <Novoa-
External@burnscharest.com>
Subject: Re: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1 Correspondence

Jonathan,

Thanks for your email. To be clear, the search term issue is already properly before the Magistrate. GEO has
ignored Plaintiffs’ repeated attempts to confer on that issue, as directed by the Court. Let’s get the conference
regarding the other issues on the calendar as soon as possible. How is tomorrow, Tuesday, July 28 at noon
CST?

Thanks,

Lydia A. Wright
                                                                 5
    Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 7 of 27 Page ID
                                      #:6288
Burns Charest LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax


From: "jonathan.turner@akerman.com" <jonathan.turner@akerman.com>
Date: Friday, July 24, 2020 at 6:01 PM
To: Lydia Wright <lwright@burnscharest.com>
Cc: Alicia Hou <alicia.hou@akerman.com>, Adrienne Scheffey <Adrienne.scheffey@akerman.com>, David Van
Pelt <david.vanpelt@akerman.com>, "melissa.cizmorris@akerman.com" <melissa.cizmorris@akerman.com>
Subject: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1 Correspondence

Lydia,

This email is in response to your request for confirmation of counsel's availability for a telephonic conference
on Monday July 27, 2020 to discuss the discovery issues raised in your letter dated July 23, 2020 (attached).

Under Local Rule 37-1, the parties are afforded 10 days to meet and confer after receipt of a Rule 37-1
conferral letter. As you know, this conferral must be completed prior to the filing of any discovery motion
under F.Rs.Civ.P. 26-37. To that end, we will review our calendars and schedule a time within the next 10 days
to discuss the disputed matters consistent with the local rules.

Also, please note I’ve joined the Akerman team working on this matter. Please add my e-mail to your
distribution list.


Sincerely,
Jonathan Turner


Jonathan M. Turner
Associate
Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
D: 213 533 5915 | F: 213 627 6342
jonathan.turner@akerman.com


Profile
 The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




CONFIDENTIALITY NOTE: The information contained in this transmission may be privileged and confidential, and is intended only for the use of the individual or
entity named above. If the reader of this message is not the intended recipient, you are hereby notified that any dissemination, distribution or copying of this

                                                                                                                                                              6
         Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 8 of 27 Page ID
                                           #:6289
communication is strictly prohibited. If you have received this transmission in error, please immediately reply to the sender that you have received this
communication in error and then delete it. Thank you.




                                                                                  7
         Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 9 of 27 Page ID
                                           #:6290



To:                                  Hou, Alicia (Lax)
Subject:                             RE: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1
                                     Correspondence




From: Hou, Alicia (Lax) <alicia.hou@akerman.com>
Sent: Friday, July 31, 2020 5:52 PM
To: Lydia Wright <lwright@burnscharest.com>
Cc: Turner, Jonathan (Assoc-Lax) <jonathan.turner@akerman.com>; Novoa - External <Novoa-
External@burnscharest.com>; Scheffey, Adrienne (Assoc-Den) <adrienne.scheffey@akerman.com>; Van Pelt, David
(Ptnr-Lax) <david.vanpelt@akerman.com>; Cizmorris, Melissa (Assoc-Den) <melissa.cizmorris@akerman.com>
Subject: RE: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1 Correspondence

Lydia,

We reiterate that we believe this email to the judge is premature under both Rule 37.1 and Judge Kewalramani’s
practice standards as we do not believe you have made a good faith effort to “eliminate as many issues as possible” or
to only raise issues with the Court where the parties are at an impasse. This is particularly true where many of the issues
below were not raised in your prior letters, but instead for the first time on today’s call. We are working to resolve these
issues, but as we stated on the call, it may not be resolved until Monday when our client and colleagues are back in the
office.

That said, GEO’s response to each bullet point is below.

Dear Judge Kewalramani:

Under Section 3 of Your Honor’s procedures, and after conferring with GEO’s counsel (copied here), the parties write to
request a telephonic conference to address the following discovery disputes:

    1. Production of spreadsheets containing Voluntary Work Program data. GEO is in possession of at least two excel
       spreadsheets which document Voluntary Work Program participation at the Adelanto Facility. GEO has not
       produced those spreadsheets. Plaintiffs’ position is that the spreadsheets are responsive to several Requests for
       Production which have already been subject to motions to compel before this Court, including RFP No. 10, and
       that GEO’s failure to produce them amounts to spoliation of evidence.

         GEO’s position is that this issue is not ripe for review as the parties have not reached an impasse, but rather a
         misunderstanding. GEO has agreed to provide certain spreadsheets that Ms. McCormick testified she began
         creating in late May 2020. The second spreadsheet that Plaintiffs seek is a document that has been discussed at
         length in this case. It is a reference spreadsheet that is continually written over each day and does not have
         historical data. To the extent Plaintiffs are seeking the spreadsheet, as it exists on a particular day, GEO will provide
         it but cannot provide documentation beyond that.

    2. Production of emails dated after November 14, 2018. GEO not produced emails sent or received after November
       14, 2018. GEO produced that email to Plaintiffs on July 29, 2019. Plaintiffs’ position is that GEO has failed to comply
       with its ongoing obligation to produce responsive discovery, and that Plaintiffs are unduly prejudiced as a result.

         GEO’s position is that this issue is not ripe for review by the Court. The parties have recently finalized search terms
         and to the extent those involve searches of email inboxes, GEO will provide documents that were created on or
                                                                1
      Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 10 of 27 Page ID
                                        #:6291
          after November 14, 2018, to the extent they are responsive and are retrieved based upon the parties agreed-upon
          search terms. GEO is unaware of what other emails Plaintiffs seek and in response to what discovery request. GEO
          cannot meaningfully confer without knowing what requests Plaintiffs are referencing.

    3. GEO’s initial disclosures. GEO’s Rule 26 Initial Disclosures identify the following general categories of individuals
       who may have discoverable information: “Other representatives of GEO;” “Representatives of DHS/ICE;” and
       “Representatives of the City of Adelanto.” GEO has not identified those individuals by name. Plaintiffs’ position is
       that GEO is required to disclose “the name and, if known, the address and telephone number of each individual
       likely to have discoverable information,” FRCP 26(a)(1)(A)(i), and that GEO’s failure to do so is unduly prejudicial
       to Plaintiffs.

          Plaintiffs raised this issue on a call today, Friday July 31, 2020. GEO will discuss this issue with its client and update
          its disclosures by Friday, August 7, 2020.

    4. GEO 30(b)(6). GEO designated two witnesses pursuant to Rule 30(b)(6) to testify regarding Topics 3, 16k, and 22
       of Plaintiffs’ Rule 30(b)(6) deposition notice. GEO did not adequately prepare the witnesses on those topics and
       agreed to produce a different designee for those topics during the continuation of the 30(b)(6) deposition, which
       will take place on August 11 and August 13, 2020. GEO has not identified the designee for those topics. Plaintiffs
       seek an order compelling GEO to identify the designee for each topic by August 7.

          GEO has not scheduled a deposition time and date for topics 3, 16k, and 22 at this time as the parties have been
          conferring regarding the scope of those topics over the past two weeks. Now that the parties agree upon the
          scope, which was confirmed earlier this week, GEO will identify a designee and his or her availability by Friday,
          August 7, 2020.

The Parties respectfully request that a pre-motion telephonic conference take place on any of the following dates:
(1) Wednesday, August 5 from 11 am PST – 1 pm PST; (2) Thursday, August 6 from 9:30 am PST – 1 pm PST; or (3) Friday,
August 7 from 9:30 am PST – 1 pm PST.

Thank you for your consideration.


Alicia Hou
Special Counsel
Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
D: 213 533 5907 | T: 213 688 9500 | F: 213 627 6342
alicia.hou@akerman.com

From: Lydia Wright <lwright@burnscharest.com>
Sent: Friday, July 31, 2020 5:10 PM
To: Hou, Alicia (Lax) <alicia.hou@akerman.com>
Cc: Turner, Jonathan (Assoc-Lax) <jonathan.turner@akerman.com>; Novoa - External <Novoa-
External@burnscharest.com>; Scheffey, Adrienne (Assoc-Den) <adrienne.scheffey@akerman.com>; Van Pelt, David
(Ptnr-Lax) <david.vanpelt@akerman.com>; Cizmorris, Melissa (Assoc-Den) <melissa.cizmorris@akerman.com>
Subject: Re: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1 Correspondence

Alicia,

Thanks for your message. We disagree with your characterization of the issues and will move forward today
with our request for a pre-motion hearing with Magistrate Kewalramani. Would you like us to include the text
of your email, below, as GEO’s position on the issues? Please let me know within the next hour. If we do not
hear from GEO in the next hour, we will note as much in our message to the Court.
                                                                  2
     Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 11 of 27 Page ID
                                       #:6292

Thanks,
Lydia Wright

Sent from my iPhone


       On Jul 31, 2020, at 6:42 PM, "alicia.hou@akerman.com" <alicia.hou@akerman.com> wrote:


       Hi Lydia,

       As discussed on our call, a number of these issues you wish to raise before Judge Kewalramani can
       simply be resolved by us providing dates and other points of clarification. We do not think that the
       parties are at an impasse and the issues are not ripe for Judge Kewalramani’s review. In fact, certain of
       the issues, including your issue with our disclosures were not raised at all in either your July 23 rd letter or
       July 27 e-mail.

       We will provide you the dates and information you wanted by next Tuesday close of business. To the
       extent you feel issues are still unresolved by then, we can e-mail Judge Kewalramani then.

       Thank you,

       Alicia Hou
       Special Counsel
       Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
       D: 213 533 5907 | T: 213 688 9500 | F: 213 627 6342
       alicia.hou@akerman.com

       From: Lydia Wright <lwright@burnscharest.com>
       Sent: Friday, July 31, 2020 1:44 PM
       To: Turner, Jonathan (Assoc-Lax) <jonathan.turner@akerman.com>
       Cc: Hou, Alicia (Lax) <alicia.hou@akerman.com>; Novoa - External <Novoa-External@burnscharest.com>
       Subject: Re: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1 Correspondence

       Alicia and Jonathan,

       Thanks for speaking with us today, and for agreeing to Plaintiffs’ search terms (with the
       exception of “covid” and “coronavirus”) as memorialized in Ted’s June 26 letter. Please provide
       a date certain when GEO will conduct those searches and make the corresponding document
       productions, so we can inform Magistrate Kewalramani of the same.

       Please provide your one-sentence position statement with respect to each issue below. We will
       send this email to Magistrate Kewalramani at 5pm PST today.

       Finally, I’m attaching an email from last November just to close the loop on the initial disclosure
       issue, since you’re both new to the file.


       Dear Judge Kewalramani:

                                                               3
Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 12 of 27 Page ID
                                  #:6293
 Under Section 3 of Your Honor’s procedures, and after conferring with GEO’s counsel (copied here), the
 parties write to request a telephonic conference to address the following discovery disputes:

    1. Production of spreadsheets containing Voluntary Work Program data. GEO is in possession of at
       least two excel spreadsheets which document Voluntary Work Program participation at the
       Adelanto Facility. GEO has not produced those spreadsheets. Plaintiffs’ position is that the
       spreadsheets are responsive to several Requests for Production which have already been subject
       to motions to compel before this Court, including RFP No. 10, and that GEO’s failure to produce
       them amounts to spoliation of evidence. GEO’s position is _______.



    2. Production of emails dated after November 14, 2018. GEO not produced emails sent or received
       after November 14, 2018. GEO produced that email to Plaintiffs on July 29, 2019. Plaintiffs’
       position is that GEO has failed to comply with its ongoing obligation to produce responsive
       discovery, and that Plaintiffs are unduly prejudiced as a result. GEO’s position is _______.



    3. GEO’s initial disclosures. GEO’s Rule 26 Initial Disclosures identify the following general categories
       of individuals who may have discoverable information: “Other representatives of GEO;”
       “Representatives of DHS/ICE;” and “Representatives of the City of Adelanto.” GEO has not
       identified those individuals by name. Plaintiffs’ position is that GEO is required to disclose “the
       name and, if known, the address and telephone number of each individual likely to have
       discoverable information,” FRCP 26(a)(1)(A)(i), and that GEO’s failure to do so is unduly prejudicial
       to Plaintiffs. GEO’s position is _______



    4. GEO 30(b)(6). GEO designated two witnesses pursuant to Rule 30(b)(6) to testify regarding Topics
       3, 16k, and 22 of Plaintiffs’ Rule 30(b)(6) deposition notice. GEO did not adequately prepare the
       witnesses on those topics and agreed to produce a different designee for those topics during the
       continuation of the 30(b)(6) deposition, which will take place on August 11 and August 13, 2020.
       GEO has not identified the designee for those topics. Plaintiffs seek an order compelling GEO to
       identify the designee for each topic by August 7. GEO’s position is _______.


 The Parties respectfully request that a pre-motion telephonic conference take place on any of the
 following dates: (1) Wednesday, August 5 from 11 am PST – 1 pm PST; (2) Thursday, August 6 from 9:30
 am PST – 1 pm PST; or (3) Friday, August 7 from 9:30 am PST – 1 pm PST.

 Thank you for your consideration.




 Lydia A. Wright
 Burns Charest LLP
 365 Canal Street, Suite 1170

                                                     4
Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 13 of 27 Page ID
                                  #:6294
 New Orleans, LA 70130
 504.799.2845 main
 504.881.1765 fax


 From: "jonathan.turner@akerman.com" <jonathan.turner@akerman.com>
 Date: Wednesday, July 29, 2020 at 5:27 PM
 To: Lydia Wright <lwright@burnscharest.com>
 Cc: Alicia Hou <alicia.hou@akerman.com>, Adrienne Scheffey
 <Adrienne.scheffey@akerman.com>, David Van Pelt <david.vanpelt@akerman.com>,
 "melissa.cizmorris@akerman.com" <melissa.cizmorris@akerman.com>, Novoa - External
 <Novoa-External@burnscharest.com>
 Subject: RE: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1
 Correspondence

 Great, thank you. I will circulate dial in instructions this afternoon.

 - Jonathan

 Jonathan M. Turner
 Associate
 Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
 D: 213 533 5915 | F: 213 627 6342
 jonathan.turner@akerman.com


 From: Lydia Wright <lwright@burnscharest.com>
 Sent: Wednesday, July 29, 2020 2:25 PM
 To: Turner, Jonathan (Assoc-Lax) <jonathan.turner@akerman.com>
 Cc: Hou, Alicia (Lax) <alicia.hou@akerman.com>; Scheffey, Adrienne (Assoc-Den)
 <adrienne.scheffey@akerman.com>; Van Pelt, David (Ptnr-Lax)
 <david.vanpelt@akerman.com>; Cizmorris, Melissa (Assoc-Den)
 <melissa.cizmorris@akerman.com>; Novoa - External <Novoa-External@burnscharest.com>
 Subject: Re: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1
 Correspondence

 Jonathan,

 1pm CST on Friday is fine.

 Thanks,
 Lydia

 Lydia A. Wright
 Burns Charest LLP
 365 Canal Street, Suite 1170
 New Orleans, LA 70130
 504.799.2845 main
 504.881.1765 fax

                                                         5
Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 14 of 27 Page ID
                                  #:6295


 From: "jonathan.turner@akerman.com" <jonathan.turner@akerman.com>
 Date: Wednesday, July 29, 2020 at 4:03 PM
 To: Lydia Wright <lwright@burnscharest.com>
 Cc: Alicia Hou <alicia.hou@akerman.com>, Adrienne Scheffey
 <Adrienne.scheffey@akerman.com>, David Van Pelt <david.vanpelt@akerman.com>,
 "melissa.cizmorris@akerman.com" <melissa.cizmorris@akerman.com>, Novoa - External
 <Novoa-External@burnscharest.com>
 Subject: RE: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1
 Correspondence

 Hi Lydia,

 Would 1 p.m. (CST) on Friday work? And yes, lets also plan to discuss the issues raised in your
 email to Alicia as well.

 Thanks,
 Jonathan

 Jonathan M. Turner
 Associate
 Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
 D: 213 533 5915 | F: 213 627 6342
 jonathan.turner@akerman.com


 From: Lydia Wright <lwright@burnscharest.com>
 Sent: Tuesday, July 28, 2020 1:24 PM
 To: Turner, Jonathan (Assoc-Lax) <jonathan.turner@akerman.com>
 Cc: Hou, Alicia (Lax) <alicia.hou@akerman.com>; Scheffey, Adrienne (Assoc-Den)
 <adrienne.scheffey@akerman.com>; Van Pelt, David (Ptnr-Lax)
 <david.vanpelt@akerman.com>; Cizmorris, Melissa (Assoc-Den)
 <melissa.cizmorris@akerman.com>; Novoa - External <Novoa-External@burnscharest.com>
 Subject: Re: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1
 Correspondence

 Jonathan,

 Thanks for your email. How about noon CST on Friday?

 We are also waiting for GEO’s response to the issues raised in my email to Alicia yesterday.
 Namely, (1) whether GEO intends to call Mr. Hillers at trial, (2) the name of the individual who
 has taken over Mr. Hiller’s duties, and (3) the 30(b)(6) designees for topics 3, 16k, and 22.
 Considering the difficulty we’ve had scheduling conferences in a timely manner, let’s plan to
 discuss those issues on Friday’s call as well.

 Any input from GEO on any of these issues in advance of the conference would be welcome.


                                                         6
Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 15 of 27 Page ID
                                  #:6296
 Thanks,

 Lydia A. Wright
 Burns Charest LLP
 365 Canal Street, Suite 1170
 New Orleans, LA 70130
 504.799.2845 main
 504.881.1765 fax


 From: "jonathan.turner@akerman.com" <jonathan.turner@akerman.com>
 Date: Tuesday, July 28, 2020 at 2:46 PM
 To: Lydia Wright <lwright@burnscharest.com>
 Cc: Alicia Hou <alicia.hou@akerman.com>, Adrienne Scheffey
 <Adrienne.scheffey@akerman.com>, David Van Pelt <david.vanpelt@akerman.com>,
 "melissa.cizmorris@akerman.com" <melissa.cizmorris@akerman.com>, Novoa - External
 <Novoa-External@burnscharest.com>
 Subject: RE: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1
 Correspondence

 Hi Lydia,

 Apologies for my delayed response – would you be available to discuss the issues raised in your
 letter this Friday, July 31? If so, let me know what time and I can arrange to circulate dial in
 instructions.

 Sincerely,
 Jonathan Turner


 Jonathan M. Turner
 Associate
 Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
 D: 213 533 5915 | F: 213 627 6342
 jonathan.turner@akerman.com


 From: Lydia Wright <lwright@burnscharest.com>
 Sent: Monday, July 27, 2020 8:46 AM
 To: Turner, Jonathan (Assoc-Lax) <jonathan.turner@akerman.com>
 Cc: Hou, Alicia (Lax) <alicia.hou@akerman.com>; Scheffey, Adrienne (Assoc-Den)
 <adrienne.scheffey@akerman.com>; Van Pelt, David (Ptnr-Lax)
 <david.vanpelt@akerman.com>; Cizmorris, Melissa (Assoc-Den)
 <melissa.cizmorris@akerman.com>; Novoa - External <Novoa-External@burnscharest.com>
 Subject: Re: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1
 Correspondence

 Jonathan,


                                                         7
Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 16 of 27 Page ID
                                              #:6297
 Thanks for your email. To be clear, the search term issue is already properly before the
 Magistrate. GEO has ignored Plaintiffs’ repeated attempts to confer on that issue, as directed
 by the Court. Let’s get the conference regarding the other issues on the calendar as soon as
 possible. How is tomorrow, Tuesday, July 28 at noon CST?

 Thanks,

 Lydia A. Wright
 Burns Charest LLP
 365 Canal Street, Suite 1170
 New Orleans, LA 70130
 504.799.2845 main
 504.881.1765 fax


 From: "jonathan.turner@akerman.com" <jonathan.turner@akerman.com>
 Date: Friday, July 24, 2020 at 6:01 PM
 To: Lydia Wright <lwright@burnscharest.com>
 Cc: Alicia Hou <alicia.hou@akerman.com>, Adrienne Scheffey
 <Adrienne.scheffey@akerman.com>, David Van Pelt <david.vanpelt@akerman.com>,
 "melissa.cizmorris@akerman.com" <melissa.cizmorris@akerman.com>
 Subject: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1
 Correspondence

 Lydia,

 This email is in response to your request for confirmation of counsel's availability for a
 telephonic conference on Monday July 27, 2020 to discuss the discovery issues raised in your
 letter dated July 23, 2020 (attached).

 Under Local Rule 37-1, the parties are afforded 10 days to meet and confer after receipt of a
 Rule 37-1 conferral letter. As you know, this conferral must be completed prior to the filing of
 any discovery motion under F.Rs.Civ.P. 26-37. To that end, we will review our calendars and
 schedule a time within the next 10 days to discuss the disputed matters consistent with the
 local rules.

 Also, please note I’ve joined the Akerman team working on this matter. Please add my e-mail
 to your distribution list.


 Sincerely,
 Jonathan Turner


 Jonathan M. Turner
 Associate
 Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
 D: 213 533 5915 | F: 213 627 6342

                                                         8
Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 17 of 27 Page ID
                                  #:6298
 jonathan.turner@akerman.com


 Profile
  The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




 CONFIDENTIALITY NOTE: The information contained in this transmission may be privileged and confidential, and is intended only for the
 use of the individual or entity named above. If the reader of this message is not the intended recipient, you are hereby notified that any
 dissemination, distribution or copying of this communication is strictly prohibited. If you have received this transmission in error, please
 immediately reply to the sender that you have received this communication in error and then delete it. Thank you.




                                                                                                                                                               9
         Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 18 of 27 Page ID
                                           #:6299



To:                                  Hou, Alicia (Lax)
Subject:                             RE: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1
                                     Correspondence




From: Turner, Jonathan (Assoc-Lax)
Sent: Friday, July 24, 2020 4:01 PM
To: 'lwright@burnscharest.com' <lwright@burnscharest.com>
Cc: Hou, Alicia (Lax) <Alicia.Hou@akerman.com>; Scheffey, Adrienne (Assoc-Den) <adrienne.scheffey@akerman.com>;
Van Pelt, David (Ptnr-Lax) <david.vanpelt@akerman.com>; Cizmorris, Melissa (Assoc-Den)
<melissa.cizmorris@akerman.com>
Subject: Re. Novoa, et al. v The GEO Group, Inc., Case No. 5:17-cv-02514 - Rule 37-1 Correspondence

Lydia,

This email is in response to your request for confirmation of counsel's availability for a telephonic conference on
Monday July 27, 2020 to discuss the discovery issues raised in your letter dated July 23, 2020 (attached).

Under Local Rule 37-1, the parties are afforded 10 days to meet and confer after receipt of a Rule 37-1 conferral
letter. As you know, this conferral must be completed prior to the filing of any discovery motion under F.Rs.Civ.P. 26-
37. To that end, we will review our calendars and schedule a time within the next 10 days to discuss the disputed
matters consistent with the local rules.

Also, please note I’ve joined the Akerman team working on this matter. Please add my e-mail to your distribution list.


Sincerely,
Jonathan Turner


Jonathan M. Turner
Associate
Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
D: 213 533 5915 | F: 213 627 6342
jonathan.turner@akerman.com




                                                                 1
Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 19 of 27 Page ID
                                  #:6300




                                                                                      Lydia A. Wright
                                                                             lwright@burnscharest.com
                                                                                         504.799.2845


                                              July 23, 2020

 Via Email Only
 Alicia Hou
 601 West Fifth Street, Suite 300
 Los Angeles, CA 90071
 alicia.hou@akerman.com


        Re:       Novoa, et al. v The GEO Group, Inc., Civil Action No. 5:17-cv-02514 (C.D. Cal.)

 Dear Alicia:

         I write pursuant to Local Rule 37-1 to discuss and attempt to resolve the discovery disputes
 discussed below. Please confirm your availability on Monday, July 27, 2020 for a telephonic
 conference. If we do not receive a response from you by 5pm CST on Friday, July 24, 2020, we will
 seek court intervention on the following issues.


 Issue 1:     GEO’s failure to produce relevant documents created, maintained, and/or in the
              possession of Mary Wise-McCormick.

         As you are aware, Plaintiffs deposed Mary Wise-McCormick, a Classification Officer at the
 Adelanto Facility, on July 22, 2020. Ms. Wise-McCormick testified under oath that she creates,
 maintains, and/or possesses at least three different excel spreadsheet files in the course of her duties
 managing the Voluntary Work Program. Specifically, Ms. Wise-McCormick testified that she possesses
 the following:

        (1) Spreadsheets tracking every detainee who has received a VWP position. Ms. McCormick
            testified that she uses these spreadsheets to create the Detainee Pay Sheets that she
            distributes on a daily or weekly basis to detention officers who supervise VWP crews. See,
            e.g., Exhibit 102 (GEO-Novoa_00010996).

        (2) Spreadsheets tracking all applications, both formal and informal, by detainees for a VWP
            assignment, including each detainee’s position on a waitlist for an assignment.




            burns charest LLP | 365 canal street | suite 1170 | new orleans, louisiana 70130
Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 20 of 27 Page ID
                                  #:6301
 July 23, 2020
 Page 2

        (3) Spreadsheets tracking detainee work schedules. Ms. Wise-McCormick testified that she
            began creating these spreadsheets in June 2020 at the request of James Janecka and that
            she emails the spreadsheet to Mr. Janecka’s assistant, Ms. Crowder, every Monday. Ms.
            McCormick also testified that she believes these spreadsheets are entitled “Authorized
            Detainee Work Schedule” or “Weekly Work Schedule.”

         At a minimum, these spreadsheets (and any emails, memos, or other communications to which
 they are attached) are responsive to Plaintiff’s Requests for Production 4, 10, 25, and 29. Yet none of
 these spreadsheets have been produced in this litigation. Plaintiffs will seek to compel production
 of the documents described above. Plaintiffs may also seek attorneys’ fees, sanctions, and an
 adverse inference arising out of GEO’s ongoing failure to produce relevant discovery.


 Issue 2:     GEO’s failure to produce relevant emails.

         GEO has failed to produce emails or other communications sent or received in 2019 or 2020.
 The most recent email GEO has produced in response to Plaintiffs’ written discovery requests is dated
 November 14, 2018. See GEO-Novoa_00019711. GEO produced that document on July 29, 2019.
 GEO has an ongoing obligation to produce responsive discovery. Plaintiffs will seek to compel
 production of all emails and communications sent or received at any time since May 2011.
 Plaintiffs may also seek attorneys’ fees, sanctions, and an adverse inference arising out of
 GEO’s ongoing failure to produce relevant discovery.


 Issue 3: GEO’s failure to confer with Plaintiffs regarding search terms.

         On June 26, 2020, Plaintiffs’ counsel sent GEO a letter attempting to resolve the parties’
 dispute regarding search terms. GEO never responded to Plaintiffs’ letter. Plaintiffs reached out again
 on July 20, 2020. GEO ignored that email, too.
         Accordingly, Plaintiffs will seek an order compelling GEO to use Plaintiffs’ suggested
 search terms. Plaintiffs may also seek attorneys’ fees, sanctions, and an adverse inference
 arising out of GEO’s ongoing failure to produce relevant discovery.


        We hope to resolve as many issues as possible without court intervention. Again, please
 confirm your availability on Monday, July 27, 2020 for a conference. If we do not receive a response
 from GEO by 5pm CST on Friday, July 24, 2020, we will seek court intervention.

                                                Best regards,

                                                BURNS CHAREST LLP

                                                /s/ Lydia Wright______
                                                Lydia A. Wright

 cc:    All counsel of record




            burns charest LLP | 365 canal street | suite 1170 | new orleans, louisiana 70130
        Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 21 of 27 Page ID
                                          #:6302



To:                                 Hou, Alicia (Lax)
Subject:                            RE: Novoa v. GEO




From: Scheffey, Adrienne (Assoc-Den) <adrienne.scheffey@akerman.com>
Sent: Tuesday, August 4, 2020 11:52 AM
To: 'Lydia Wright' <lwright@burnscharest.com>; Hou, Alicia (Lax) <alicia.hou@akerman.com>; Barnacle, Colin (Ptnr-Den)
<colin.barnacle@akerman.com>; DeLaney, Damien (Ptnr-Lax) <damien.delaney@akerman.com>; Van Pelt, David (Ptnr-
Lax) <david.vanpelt@akerman.com>; Turner, Jonathan (Assoc-Lax) <jonathan.turner@akerman.com>; Gallion, Michael
(Ptnr-Lax) <michael.gallion@akerman.com>
Cc: Novoa - External <Novoa-External@burnscharest.com>
Subject: RE: Novoa v. GEO

Hi Lydia,

As we discussed in February, we produced the entire contract and all addenda. The pages you are looking for (15- 60) can
be found at GEO-Novoa_00041323 to GEO-Novoa_00041368.

Best,

Adrienne Scheffey
Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
D: 303 640 2512 | T: 303 260 7712
adrienne.scheffey@akerman.com

From: Lydia Wright <lwright@burnscharest.com>
Sent: Tuesday, August 4, 2020 11:44 AM
To: Scheffey, Adrienne (Assoc-Den) <adrienne.scheffey@akerman.com>; Hou, Alicia (Lax) <alicia.hou@akerman.com>;
Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; DeLaney, Damien (Ptnr-Lax)
<damien.delaney@akerman.com>; Van Pelt, David (Ptnr-Lax) <david.vanpelt@akerman.com>; Turner, Jonathan (Assoc-
Lax) <jonathan.turner@akerman.com>; Gallion, Michael (Ptnr-Lax) <michael.gallion@akerman.com>
Cc: Novoa - External <Novoa-External@burnscharest.com>
Subject: Novoa v. GEO

Counsel,

On February 13, 2020, GEO produced to Plaintiffs an excerpt of the Adelanto Direct Contract. See GEO-
Novoa_00040872-00040885. GEO appears to have produced only pages 1 through 14 of a 60-page document. Please
produce the entire Direct Contract, including pages 15-60, no later than Thursday, August 6, 2020. If GEO believes it has
already made this production, please provide the Bates range.

As the attached correspondence from Adrienne indicates, the issue of the Direct Contract has already been the subject
of a Rule 37-1 conference in this case. Accordingly, the issue is ripe for Court intervention. Of course, we hope to resolve
this issue without judicial intervention and would welcome GEO’s immediate production of the entire Direct Contract on
or before August 6.

Thanks,

                                                               1
    Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 22 of 27 Page ID
                                      #:6303
Lydia A. Wright
Burns Charest LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax




                                          2
      Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 23 of 27 Page ID
                                        #:6304



To:                                  Hou, Alicia (Lax)
Subject:                             RE: Novoa v. GEO




From: Hou, Alicia (Lax) <alicia.hou@akerman.com>
Sent: Wednesday, August 12, 2020 2:06 PM
To: Lydia Wright <lwright@burnscharest.com>; Scheffey, Adrienne (Assoc-Den) <adrienne.scheffey@akerman.com>;
Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; DeLaney, Damien (Ptnr-Lax)
<damien.delaney@akerman.com>; Van Pelt, David (Ptnr-Lax) <david.vanpelt@akerman.com>; Turner, Jonathan (Assoc-
Lax) <jonathan.turner@akerman.com>; Gallion, Michael (Ptnr-Lax) <michael.gallion@akerman.com>
Cc: Novoa - External <Novoa-External@burnscharest.com>
Subject: RE: Novoa v. GEO

Hi Lydia,

This is the first time you’re raising this issue. You have not allowed us to meaningful confer at all on this issue, in
contravention of the local rules and Magistrate Kewalramani’s standing order. We are happy to di scuss this issue on our
conferral call set for Friday.

To the extent you want to proceed, here is our position:

“Counsel for plaintiffs raised the issue for the first time this morning and has refused to invitations to confer on this
issue prior to seeking court intervention. GEO’s position is that it continues to diligently review a voluminous number of
documents and has been making productions as efficiently as possible. Without plaintiffs identifying which of the RFP
productions they would like prioritized over others, GEO has been producing documents in batches as they become
ready to be produced. GEO has endeavored to prioritize RFP productions prior to depositions. If plaintiffs would like
GEO to prioritize the productions in another manner, plaintiffs should so identify.”

Alicia Hou
Special Counsel
Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
D: 213 533 5907 | T: 213 688 9500 | F: 213 627 6342
alicia.hou@akerman.com

From: Lydia Wright <lwright@burnscharest.com>
Sent: Wednesday, August 12, 2020 9:27 AM
To: Scheffey, Adrienne (Assoc-Den) <adrienne.scheffey@akerman.com>; Hou, Alicia (Lax) <alicia.hou@akerman.com>;
Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; DeLaney, Damien (Ptnr-Lax)
<damien.delaney@akerman.com>; Van Pelt, David (Ptnr-Lax) <david.vanpelt@akerman.com>; Turner, Jonathan (Assoc-
Lax) <jonathan.turner@akerman.com>; Gallion, Michael (Ptnr-Lax) <michael.gallion@akerman.com>
Cc: Novoa - External <Novoa-External@burnscharest.com>
Subject: Novoa v. GEO

Counsel,

On the afternoon of Monday, August 10, GEO produced 25 documents which include some excerpts from some
Supplemental Detainee Handbooks, some voluntary work program policies from some facilities, and some housekeeping
plans from various facilities.
                                                                 1
      Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 24 of 27 Page ID
                                        #:6305
On October 8, 2019 – ten months ago – Plaintiffs served GEO with requests for production that include the Sanitation
Procedures/Housekeeping Plans (HUSPs) at each facility in the Nationwide class at any time between December 19,
2007 and the present (RFP 36) and all Supplemental Detainee Handbooks for those same facilities which were created,
issued or drafted at any time between December 19, 2007 and the present (RFP 37).

The parties have previously conferred regarding these discovery requests and agreed to a set of search terms. However,
it appears that GEO is selectively withholding detainee handbooks and HUSPs and choosing to produce certain
documents on the eve of the 30(b)(6) depositions. This appears to be a pattern. For instance, GEO produced Plaintiffs’
individual detention records the day before their depositions, and GEO produced limited corporate financial records the
day before the 30(b)(6) deposition on that topic.

At 4:30 pm CST today, Plaintiffs will inform Magistrate Kewalramani of this issue and seek court intervention, including
sanctions and fees. If GEO would like to provide its one-sentence statement of the dispute, please do so by 4pm
CST. If GEO does not provide its statement before that time, Plaintiffs will so indicate in their message to the Court.

Thanks,

Lydia A. Wright
Burns Charest LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax




                                                            2
         Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 25 of 27 Page ID
                                           #:6306



To:                                 Hou, Alicia (Lax)
Subject:                            RE: Novoa v. GEO




From: Scheffey, Adrienne (Assoc-Den) <adrienne.scheffey@akerman.com>
Sent: Sunday, August 16, 2020 4:47 PM
To: 'Lydia Wright' <lwright@burnscharest.com>; Hou, Alicia (Lax) <alicia.hou@akerman.com>
Cc: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; DeLaney, Damien (Ptnr-Lax)
<damien.delaney@akerman.com>; Van Pelt, David (Ptnr-Lax) <david.vanpelt@akerman.com>; Turner, Jonathan (Assoc-
Lax) <jonathan.turner@akerman.com>; Gallion, Michael (Ptnr-Lax) <michael.gallion@akerman.com>; Novoa - External
<Novoa-External@burnscharest.com>
Subject: RE: Novoa v. GEO

Lydia,

We will turn to this at some point before September 7 th, for now, we are prioritizing the deadlines we discussed on
Friday.

Best,

Adrienne Scheffey
Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
D: 303 640 2512 | T: 303 260 7712
adrienne.scheffey@akerman.com

From: Lydia Wright <lwright@burnscharest.com>
Sent: Sunday, August 16, 2020 4:42 PM
To: Hou, Alicia (Lax) <alicia.hou@akerman.com>
Cc: Scheffey, Adrienne (Assoc-Den) <adrienne.scheffey@akerman.com>; Barnacle, Colin (Ptnr-Den)
<colin.barnacle@akerman.com>; DeLaney, Damien (Ptnr-Lax) <damien.delaney@akerman.com>; Van Pelt, David (Ptnr-
Lax) <david.vanpelt@akerman.com>; Turner, Jonathan (Assoc-Lax) <jonathan.turner@akerman.com>; Gallion, Michael
(Ptnr-Lax) <michael.gallion@akerman.com>; Novoa - External <Novoa-External@burnscharest.com>
Subject: Re: Novoa v. GEO

Alicia,

What date will GEO provide the policy? As a reminder, Ms. Martin testified that she has the policy in her
office. Please provide a date certain within the next week for the production of this document. Again, if we
don’t hear from you we will proceed with court intervention.

Thanks,
Lydia

Sent from my iPhone


          On Aug 16, 2020, at 2:48 PM, "alicia.hou@akerman.com" <alicia.hou@akerman.com> wrote:
                                                               1
Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 26 of 27 Page ID
                                  #:6307


 Lydia, we will produce this - would you like us to prioritize this policy over all other items
 discussed on Friday? I also believe Magistrate Kewalramani reminded plaintiffs to abide by the
 conferral process outlined in the local rules prior to scheduling any conference before him.


 Alicia Hou
 Special Counsel
 Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
 D: 213 533 5907 | T: 213 688 9500 | F: 213 627 6342
 alicia.hou@akerman.com


            On Aug 16, 2020, at 12:23 PM, Lydia Wright <lwright@burnscharest.com> wrote:


            David,

            I’m writing, again, to request that GEO produces to Plaintiffs the policy described below.
            If GEO does not intend to do so, please provide us with your one-sentence statement of
            the dispute and three timeframes for a conference with Magistrate Kewalramani for
            next week. Of course, if GEO believes it has already produced the policy, please provide
            the Bates range. If we don’t hear from you by Monday, August 16 at close of business,
            we’ll move forward with scheduling the discovery conference.

            Thanks,

            Lydia A. Wright
            Burns Charest LLP
            365 Canal Street, Suite 1170
            New Orleans, LA 70130
            504.799.2845 main
            504.881.1765 fax




 vCard | Profile




 CONFIDENTIALITY NOTE: The information contained in this transmission may be privileged and confidential, and is intended only for the
 use of the individual or entity named above. If the reader of this message is not the intended recipient, you are hereby notified that any
 dissemination, distribution or copying of this communication is strictly prohibited. If you have received this transmission in error, please
 immediately reply to the sender that you have received this communication in error and then delete it. Thank you.




                                                                        2
Case 5:17-cv-02514-JGB-SHK Document 300-3 Filed 08/21/20 Page 27 of 27 Page ID
                                            #:6308
        From: Lydia Wright <lwright@burnscharest.com>
        Date: Tuesday, August 11, 2020 at 3:20 PM
        To: Adrienne Scheffey <Adrienne.scheffey@akerman.com>, Alicia Hou
        <alicia.hou@akerman.com>, Colin Barnacle <colin.barnacle@akerman.com>,
        Damien Delaney <Damien.delaney@akerman.com>, David Van Pelt
        <david.vanpelt@akerman.com>, Jonathan Turner
        <jonathan.turner@akerman.com>, Michael Gallion
        <michael.gallion@akerman.com>
        Cc: Novoa - External <Novoa-External@burnscharest.com>
        Subject: Novoa v. GEO

       David,

       As we discussed on the record during today’s deposition, Amber Martin testified that
       GEO updated its disciplinary policy in July 2019 to provide that disciplinary segregation is
       not a sanction for the prohibited act of “refusing to clean assigned living area.” Ms.
       Martin testified that she currently has access to the policy.

       Please provide the policy to Plaintiffs. If GEO does not intend to produce the document,
       please let us know so we can raise the issue with Magistrate Kewalramani. If GEO
       believes it has already made this production, please provide the Bates range.

       Thanks,

       Lydia A. Wright
       Burns Charest LLP
       365 Canal Street, Suite 1170
       New Orleans, LA 70130
       504.799.2845 main
       504.881.1765 fax




                                                    3
